     Case 2:18-cv-02597-JAM-DMC Document 52 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO JAMES JOSEPH,                                No. 2:18-CV-2597-JAM-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    M. PENNER,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to the District Judge’s July 29, 2020, order, Plaintiff is directed to

19   pay the full filing fee for this action within 30 days of the date of this order. Plaintiff is cautioned

20   that failure to comply may result in dismissal of the action. See Local Rule 110. Defendant shall

21   file a response to the complaint within 30 days of the date of payment of the full filing fee.

22                  IT IS SO ORDERED.

23

24   Dated: July 26, 2021
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
